UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4693


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CALVIN IBERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:14-cr-00024-JPJ-1)


Submitted: June 15, 2017                                          Decided: June 27, 2017


Before TRAXLER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles M. Henter, HENTERLAW, PLC, Charlottesville, Virginia, for Appellant.
Zachery T. Lee, Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin Iberson seeks to appeal from his conviction and 48-month sentence for

cocaine base trafficking. The Government has moved to dismiss the appeal as untimely

and barred by Iberson’s appellate waiver.       We grant the Government’s motion and

dismiss Iberson’s appeal.

       In criminal cases, the defendant must file the notice of appeal within fourteen days

after the entry of judgment. Fed. R. App. P. 4(b)(1)(A). With or without a motion, upon

a showing of excusable neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal. Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985). “When the government properly objects to the

untimeliness of a defendant's criminal appeal, Rule 4(b) is mandatory and inflexible.”

See United States v. Frias, 521 F.3d 229, 234 (2d Cir. 2008) (citations omitted).

       The district court entered the criminal judgment against Iberson on January 6,

2015. The notice of appeal was deemed filed on November 19, 2016. See Houston v.

Lack, 487 U.S. 266, 276 (1988). Because Iberson failed to file a timely notice of appeal,

we grant the Government's motion and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2